IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38862

STATE OF IDAHO,                 )                      2011 Unpublished Opinion No. 713
                                )
      Plaintiff-Respondent,     )                      Filed: November 21, 2011
                                )
v.                              )                      Stephen W. Kenyon, Clerk
                                )
CHARLES ALLEN VAUGHN, aka CHUCK )                      THIS IS AN UNPUBLISHED
VAUGHN; CHARLES ALLEN VAUGHN, )                        OPINION AND SHALL NOT
JR.; CHARLES VAUGH,             )                      BE CITED AS AUTHORITY
                                )
      Defendant-Appellant.      )
                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of five years, for domestic violence in the presence of
       children, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Charles Allen Vaughn, aka Chuck Vaughn; Charles Allen Vaughn, Jr.; Charles Vaugh
pled guilty to domestic violence in the presence of children. I.C. §§ 18-903, 18-918(2), 18-
918(4). In exchange for his guilty pleas, additional charges were dismissed. The district court
sentenced Vaughn to a unified term of twenty years, with a minimum period of confinement of
five years. Vaughn appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Vaughn’s judgment of conviction and sentence are affirmed.




                                                   2